248 S.W.3d 625 (2008)
Robert W. SEXTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89733.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Motion for Rehearing and/or Transfer Denied March 25, 2008.
Joshua E. Hedgecorth, Farmington, MO, for appellant.
Floyd A. McRae, Potosi, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 25, 2008.

ORDER
PER CURIAM.
Robert W. Sexton ("defendant") appeals the judgment on his conviction of one count of assault in the third degree. Defendant argues the trial court erred in granting two of the state's motions in limine, the court erred in allowing John Gamache ("victim") and a police officer to testify concerning victim's initial statement to the police, the court erred in refusing to allow evidence concerning victim's mental health, and the court erred in refusing to allow defendant to impeach victim with prior inconsistent testimony from the preliminary hearing. Defendant also claims the court erred in allowing the state to ask him whether he was represented by counsel for a prior conviction, and in allowing *626 the state to amend its information after the close of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).